                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER


 ASHTON HUGHES, JOSHUA VANDUSEN, )
 SHANNON HELMERS, and             )
 CHARLES DODSON,                  )
                                  )
             Plaintiffs,          )
                                  )
 v.                               )
                                  )
 DENISE JACKSON and RVSHARE, LLC, )
                                  )                       4:19-CV-28
             Defendants.          )
                                  )                       Judge Curtis L. Collier
                                  )
 DENISE JACKSON,                  )                       Magistrate Susan K. Lee
                                  )
             Counter-Plaintiff,   )
                                  )
 v.                               )
                                  )
 ASHTON HUGHES,                   )
                                  )
             Counter-Defendant.   )


                                  SCHEDULING ORDER

 1.    Introduction: Pursuant to Rule 16(b) of the Federal Rules of Civil Procedure, a
       scheduling conference was held in this cause on October 17, 2019.

 2.    Jurisdiction: The subject matter jurisdiction of the Court has been invoked pursuant to
       18 U.S.C. § 1332 and is in dispute based on a contractual forum-selection clause.
       Defendant shall file any motion asserting the forum-selection clause on or before
       November 18, 2019. Plaintiff shall respond on or before December 10, 2019.
       Defendant may reply on or before December 20, 2019.

 3.    Consent to Magistrate Judge: The parties do not consent that all proceedings in this case
       may be conducted by a United States Magistrate Judge in accordance with 28 U.S.C.
       § 636(c).

 4.    Settlement/Alternative Dispute Resolution:   The possibility of settlement is unknown at
       this time.




Case 4:19-cv-00028-CLC-SKL Document 47 Filed 10/21/19 Page 1 of 4 PageID #: 222
 5.    Disclosure and Discovery:

       (a)   Fed. R. Civ. P. 26(f) Meeting: The parties will hold a discovery planning meeting
             as required by Rule 26(f) on October 30, 2019 at 3:00 p.m. Eastern time. The
             location of this meeting will be by telephone conference initiated by Plaintiff.

       (b)   Discovery Plan: At the Rule 26(f) meeting, the parties shall develop a discovery
             plan and file it with the Court within fourteen (14) days after said meeting. This
             discovery plan shall conform to the provisions of Fed. R. Civ. P. 26(f).

       (c)   Initial Disclosures: The parties shall make all disclosures required by Rule
             26(a)(1) on or before December 5, 2019.

       (d)   Expert Testimony: Disclosure of any expert testimony in accordance with Rule
             26(a)(2) shall be made by Plaintiff by August 13, 2020, and Defendant by
             September 30, 2020.

             If either party believes a Daubert hearing may be necessary to determine the
             admissibility of expert testimony, the party shall file a motion to that effect in
             sufficient time so as not to delay trial.

       (e)   Final Witness List: On or before October 23, 2020, the parties shall provide to
             all other parties a final witness list in accordance with Rule 26(a)(3)(A)(i). Within
             seven (7) days after service of this final witness list, the list may be supplemented.
             After that time the list may be supplemented only with leave of the Court and for
             good cause.

       (f)   All Discovery: All discovery, including the taking of depositions “for evidence”
             and requests for admissions, shall be completed by December 18, 2020.

       (g)   Pretrial Disclosures: On or before April 15, 2021, the parties shall make the
             pretrial disclosures specified in Rule 26(a)(3)(A)(ii) and (iii) (deposition testimony
             and exhibit list). All deposition testimony to be offered into evidence must be
             disclosed to all other parties on or before this date.

       (h)   Courtroom Technology: Your trial will be conducted with all exhibits in
             electronic format with use of the Jury Evidence Recording System (JERS). Paper
             documents should not be used. At least seven (7) days before the final pretrial
             conference, the parties shall disclose, to one another and to the Court, technology
             they intend to use in the courtroom during the trial and how they intend to use it
             (e.g., display equipment; data storage, retrieval, or presentation devices). This
             disclosure shall list (1) equipment they intend to bring into the courtroom to use,
             and (2) equipment supplied by the Court the parties intend to use. Further, the
             parties shall disclose to one another the content of their electronic or digital
             materials, and shall confirm the compatibility and viability of their planned use of

                                               2

Case 4:19-cv-00028-CLC-SKL Document 47 Filed 10/21/19 Page 2 of 4 PageID #: 223
              technology with the Court’s equipment on or before the date of the final pretrial
              conference. In order to best facilitate presentation of evidence at trial, parties are
              strongly encouraged to provide their exhibits to the courtroom deputy on the date
              of the final pretrial conference, or at least seven (7) days prior to trial. Information
              on JERS, specific requirements, and equipment supplied by the Court is available
              on the Eastern District of Tennessee website (www.tned.uscourts.gov). Specific
              questions about Court-supplied equipment should be directed to the courtroom
              deputy (directory available on website).

 6.    Other Scheduling Matters:

       (a)    Inspection of Vehicle and Comparative Fault Allegations: The parties shall
              conclude inspection of the subject vehicle by December 17, 2019. Defendants
              shall assert any comparative fault allegations by January 31, 2020.

       (b)    Joinder of Parties and Amendment of Pleadings: If any party wishes to join one
              or more additional parties or amend the pleadings, such joinder or motion to amend
              shall be made by February 28, 2020.

       (c)    Dispositive Motions: All dispositive motions under Rule 12 and all motions for
              summary judgment pursuant to Rule 56 shall be filed as soon as possible, but no
              later than February 18, 2021. The failure to timely file such motions will be
              grounds to summarily deny them.

       (d)    Motions in Limine: Any motions in limine must be filed no later than April 22,
              2021.

       (e)    Special Requests to Instruct for Jury Trial: Requests for jury instructions shall
              be submitted to the Court pursuant to Local Rule 51.1 no later than April 15, 2021,
              and shall be supported by citations of authority pursuant to Local Rule 7.4. A
              copy of the prepared jury instructions shall be filed with the Court and sent as a
              Microsoft     Word     document       or    in    a    compatible     format     to
              collier_chambers@tned.uscourts.gov.

              The parties shall confer and submit joint proposed jury instructions to the extent
              possible. Before submitting proposed instructions to the Court, the parties must
              attempt to resolve any disagreements. All proposed jury instructions must follow
              the form of the Sixth Circuit Criminal Pattern Jury Instructions.

 7.    Final Pretrial Conference: A final pretrial conference will be held in chambers on
       Thursday, April 29, 2021, at 4:00 p.m. The parties shall prepare and submit a proposed
       final pretrial order to the Court no later than one business day before the date of the final
       pretrial conference. A sample copy of the final pretrial order is located on the district
       court’s web page at www.tned.uscourts.gov.




                                                 3

Case 4:19-cv-00028-CLC-SKL Document 47 Filed 10/21/19 Page 3 of 4 PageID #: 224
 8.     Trial: The trial of this case will be held in Chattanooga before the United States District
        Judge and a jury beginning on May 10, 2021. The trial is expected to last eight days.
        The parties shall be prepared to commence trial at 9:00 a.m. on the date which has been
        assigned. If this case is not heard immediately, it will be held in line until the following
        day or anytime during the week of the scheduled trial date.

 Should the scheduled trial date change for any reason, the other dates contained in this order
 shall remain as scheduled. Should the parties desire a change in any of the other dates, they
 should notify the Court by motion and seek an order changing those dates.


        SO ORDERED.

        ENTER:


                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                 4

Case 4:19-cv-00028-CLC-SKL Document 47 Filed 10/21/19 Page 4 of 4 PageID #: 225
